Citation Nr: 1230951	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  03-04 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to May 31, 2005, and a rating in excess of 30 percent beginning May 31, 2005, for a left shoulder disability, to include on an extra-schedular basis. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), to include entitlement on an extra-schedular basis. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 1961 to October 1963. This case was originally before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2004, the Veteran and his wife provided testimony at a hearing before the undersigned Veterans Law Judge at the Board's office in Washington, D.C.  The Veteran also provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in March 2003.  Transcripts of these hearings are of record. 

In September 2007, the Board: denied entitlement to a rating in excess of 20 percent for a left shoulder disability prior to May 31, 2005, to include on an extra-schedular basis; awarded a 30 percent rating for left shoulder disability beginning May 31, 2005, but denied further award on an extra-schedular basis; and denied entitlement to a TDIU, to include on an extra-schedular basis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In June 2009, the Court issued an order that granted a Joint Motion for Partial Remand (Joint Motion) filed by counsel for both parties, vacated the Board's September 2007 decision, and remanded the matters on appeal to the Board for action in compliance with the Joint Motion.  Thereafter, the Court recalled its mandate and the Joint Motion was revoked.  In August 2010, the Court issued a memorandum decision that vacated the Board's September 2007 decision and remanded the matters on appeal to the Board for action in compliance with the instructions in the memorandum decision.  

This case was before the Board in March 2011 when it was remanded for additional development.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


REMAND

The Court's August 2010 memorandum decision, in pertinent part, finds that the Board failed to provide an adequate statement of reasons and bases for the denial of entitlement to an extra-schedular rating, to include an extra-schedular rating for a TDIU.  Specifically, the Court found that the Board failed to consider the prescription pain medication taken by the Veteran in its analysis.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In its March 2011 Remand, the Board instructed that the case to be referred to the Director of Compensation and Pension Service (Director) for extra-schedular consideration.  In this regard, the Under Secretary for Benefits or the Director was to be advised to consider the Veteran's use of pain medication as well as any additional awards of service connection.  (In this regard, service connection for left shoulder scar was awarded in September 2011.)  

Following a VA examination in August 2011, the case was referred to the Director for extra-schedular consideration.  In a January 2012 response, the Director noted that the August 2011 VA examination report failed to address how the Veteran's left shoulder disability would impact his employment; therefore, another medical opinion was needed.  Such opinion was obtained in February 2012.  However, the case was never returned to the Director for extra-schedular consideration.  

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board recognizes that this case was remanded previously and sincerely regrets the further delay.  Notably, however, this case is on remand from the Court, and the Court has routinely returned to the Board for corrective action cases where development sought on remand was not completed. 

Accordingly, the case is REMANDED to the RO for the following actions: 

1.  The RO should refer the case to the Director of Compensation and Pension Service for extra-schedular consideration under the provisions of both 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  The referral should be accompanied by a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, the impact of pain medication and all other factors having a bearing on this issue. 

2.  Then, the RO is to re-adjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his attorney the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


